NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



     BSIG, LLC,                                                  Case No: 18-15660 (SDW) (LDW)

                           Plaintiff,

                     v.                                          OPINION

     LOG STORM SECURITY, INC. d/b/a
     BLACKSTRATUS, DALE W. CLINE, and
     JEFFREY T. RONEY,                                           June 11, 2019

                           Defendants.


 WIGENTON, District Judge.

            Before this Court is Defendant Jeffrey T. Roney’s (“Roney”) Motion to Dismiss Plaintiff

 BSIG, LLC’s (“Plaintiff”) Complaint pursuant to Federal Rule of Civil Procedure (“Rule”)

 12(b)(6). Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331, 1332, and 1367. Venue is proper

 pursuant to 28 U.S.C. § 1391. This opinion is issued without oral argument pursuant to Rule 78.

 For the reasons stated herein, Defendant Roney’s Motion to Dismiss is GRANTED.

       I.      BACKGROUND AND PROCEDURAL HISTORY

            This action arises from a group of investors’ (the “Investor Group”)1 agreements to provide

 $1,250,000 in financing to Defendant Log Storm Security, Inc. d/b/a BlackStratus

 (“BlackStratus”). (Compl. ¶¶ 1, 18.) BlackStratus, a Delaware corporation with its principal place



 1
  The Investor Group is comprised of Anthony J. Brent, Peter Gerlach, Highview Ventures LLC, Jason and Kathleen
 Cavalier Family Trust, Melissa Cavalier, Jeffrey Maroz, Brian Weitman, Petgub LLC, and Andrew Schwartzberg.
 (Compl ¶ 1, ECF No. 1.)
of business in Piscataway, New Jersey, is a “provider of cloud-based security and compliance

technology[.]” (Id. ¶¶ 5, 11.) Defendant Dale Cline (“Cline”) is the corporation’s President and

Chief Executive Officer. (Id. ¶ 6.) Defendant Roney, “through his investment firm, Maxwell

Thatcher Capital, LLC, was an equity investor in and a creditor of BlackStratus, and one of its

principal advisors.” (Id. ¶ 7.) As of May 23, 2018, the Investor Group assigned all the rights,

claims and remedies associated with their investment in BlackStratus to Plaintiff. (Id. ¶¶ 1, 4, 41.)

        Plaintiff alleges that in December 2016, BlackStratus, Cline, and Roney (collectively,

“Defendants”) approached the Investor Group “about providing financing to BlackStratus via the

purchase of secured convertible promissory notes[.]” (Id. ¶ 15.) “From the outset of . . .

negotiations, the [Investor Group] required that the security interests granted pursuant to each

promissory note be pari passu with each other and senior to any and all other indebtedness of the

company.” (Id.) It is further alleged that BlackStratus represented that it “had full and complete

title to all Collateral free and clear of any liens, security or other encumbrances, other than the

interest granted to Hubbard2, which it represented and warranted was junior and subordinated to

the security interest granted to [the Investor Group].” (Id. ¶ 25.)

        Between December 2016 and January 2017, the Investor Group and BlackStratus entered

into: (i) Note Purchase Agreements (“NPA”), (ii) Security Agreements, and (iii) Secured

Convertible Promissory Notes (the “Notes”) (collectively, the “Loan Documents”). (Id. ¶¶ 17-18,




2
 Though the Complaint does not explain who or what “Hubbard” is, this Court notes that according to the Security
Agreement attached to the instant motion, it appears that “Hubbard” refers to “Hubbard Capital, LLC.” (ECF No. 15-
3 at 34.) Generally, district courts may not consider material extraneous to the pleadings when ruling on a motion to
dismiss. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). However, a court may
consider a “document integral to or explicitly relied upon in the complaint . . . without converting the motion [to
dismiss] into one for summary judgment.” Id. (citations omitted). Allowable documents include “undisputedly
authentic documents if [a plaintiff’s] claims are based upon these documents[.]” Guidotti v. Legal Helpers Debt
Resolution, 716 F.3d 764, 772 (3d Cir. 2013). Because the Complaint references and relies upon the agreements
annexed to Roney’s moving papers, this Court will consider those documents in deciding the Motion to Dismiss.


                                                         2
22, 25.) The Loan Documents were executed between the Investor Group and Cline as CEO of

BlackStratus. (Id. ¶¶ 20, 24, 26.) Shortly after the Notes matured in October 2017, a member of

the Investor Group “notified BlackStratus that it was in default of its obligation to make interest

payments . . . , had failed to repay the principal due on the maturity date . . . , and that such defaults

were also events of default under the Security Agreements.” (Id. ¶ 35.) Subsequently, the Investor

Group discovered that one year before the Loan Documents were executed, Cline had given the

State of Connecticut “a first priority security interest in all of BlackStratus’s tangible and

intangible personal property as security for a $5,500,000 promissory note.” (Id. ¶ 20; see also id.

¶ 36.) Additionally, “the first priority security interest granted to Hubbard was never subordinated

to [the Investor Group’s] security interests as promised in the Security Agreements.” (Id. ¶ 37.)

        On November 5, 2018, Plaintiff filed a six-count Complaint alleging: (i) breach of the

Security Agreement (Count One); (ii) breach of the Note Purchase Agreement (Count Two); (iii)

that it is entitled to the appointment of a receiver (Count Three); (iv) violations of Section 10(b)

of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder, 15 U.S.C. §

78j(b), 17 C.F.R. § 240.10b-5 (Count Four); (v) common law fraud (Count Five); and (vi)

negligent misrepresentation (Count Six). (Id.) On January 15, 2019, Defendant Roney filed the

instant Motion to Dismiss.3 (ECF No. 15.) Plaintiff opposed the motion on February 15, 2019,

and Roney replied on March 1, 2019. (ECF Nos. 19, 21.)




3
 Counts One, Two, and Three relate to duties and obligations arising from the Loan Documents, to which Roney was
not a party or signatory. (See id. ¶¶ 20, 24, 26.) Roney’s motion only argues for dismissal of Counts Four, Five, and
Six, and Plaintiff’s opposition brief does not suggest that the first three counts apply to Roney. (See generally ECF
Nos. 15, 19, 21.) Therefore, this Court assumes that Counts Four, Five, and Six are the only claims against Roney
and addresses them accordingly.


                                                         3
       II.      LEGAL STANDARD

             When considering a motion to dismiss under Rule 12(b)(6), a court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (external citation omitted).

However, “the tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (discussing

the Iqbal standard). If the “well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct,” the complaint should be dismissed for failing to show “that the pleader

is entitled to relief” as required by Rule 8(a)(2). Iqbal, 556 U.S. at 679.

             Pursuant to Rule 9(b), plaintiffs alleging fraud must “meet a heightened pleading standard

by ‘stat[ing] with particularity the circumstances constituting fraud[.]’” N.Y. City Emps.’ Ret. Sys.

v. Valeant Pharm. Int’l, Inc., No. 18-0032, 2018 WL 4620676, at *2 (D.N.J. Sept. 26, 2018)

(quoting Fed. R. Civ. P. 9(b)).4 Plaintiffs can satisfy this heightened standard by alleging dates,

times, places and other facts with precision. Park v. M & T Bank Corp., No. 09-02921, 2010 WL

1032649, at *5 (D.N.J. Mar. 16, 2010).

             Securities fraud claims are subject to two additional and distinct pleading requirements

pursuant to the Private Securities Litigation Reform Act (“PSLRA”). Williams v. Globus Med.,

Inc., 869 F.3d 235, 240 (3d Cir. 2017) (“All securities fraud claims are subject to Rule 9(b)[.]”);

Christian v. BT Grp. PLC, No. 17-497, 2018 WL 3647218, at *4 (D.N.J. Aug. 1, 2018) (“Rule


4
    “Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).


                                                            4
9(b) . . . is both subsumed and supplemented by the requirements of . . . the PSLRA.”). First, the

PSLRA requires Plaintiff to “specify each statement alleged to have been misleading, the reason

or reasons why the statement is misleading, and, if an allegation regarding the statement or

omission is made on information and belief, the complaint shall state with particularity all facts on

which that belief is formed.” 15 U.S.C. § 78u–4(b)(1)(B); see also OFI Asset Mgmt. v. Cooper

Tire & Rubber, 834 F.3d 481, 490 (3d Cir. 2016). Second, the PSLRA also requires that the

applicable mental state, in this case scienter, be pled with particularity. Id.

    III.      DISCUSSION5

              A. Securities Exchange Act Claim (Count Four)

           Section 10(b) of the Securities Exchange Act of 1934 makes it unlawful for any person

“[t]o use or employ, in connection with the purchase or sale of any security . . . any manipulative

or deceptive device or contrivance in contravention of such rules and regulations as the [Securities

and Exchange] Commission may prescribe[.]” 15 U.S.C. § 78j(b). Promulgated thereunder, Rule

10b-5 makes it unlawful:

                  (a) To employ any device, scheme, or artifice to defraud,
                  (b) To make any untrue statement of a material fact or to omit to
                      state a material fact necessary in order to make the statements
                      made, in the light of the circumstances under which they were
                      made, not misleading, or
                  (c) To engage in any act, practice, or course of business which
                      operates or would operate as a fraud or deceit upon any person,
                      in connection with the purchase or sale of any security.

17 C.F.R. § 240.10b-5.


5
  Although the Loan Documents indicate that they will be governed by the laws of the State of Delaware, Roney was
not a signatory or party to any of the agreements referenced in the Complaint. (Id.) Additionally, this Court notes
that the laws of Delaware and New Jersey do not conflict with respect to Plaintiff’s causes of action against Roney.
Where there is no actual conflict between the substance of the laws of two jurisdictions, the law of the forum state
applies, which in this case is the law of New Jersey. See Rowe v. Hoffman-La Roche, Inc., 917 A.2d 767, 771 (N.J.
2007); see also Robeson Indus. Corp. v. Hartford Accident & Indem. Co., 178 F.3d 160, 165 (3d Cir. 1999) (explaining
that a federal court sitting in diversity jurisdiction must apply the forum state’s choice-of-law rules).


                                                         5
       To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must allege that the

defendants: “(1) made a misstatement or an omission of a material fact (2) with scienter (3) in

connection with the purchase or the sale of a security (4) upon which the plaintiff reasonably relied

and (5) that the plaintiff’s reliance was the proximate cause of [its] injury.” In re Ikon Office Sols.,

Inc., 277 F.3d 658, 666 (3d Cir. 2002) (citations omitted). Omissions of material facts “will not

give rise to liability under Rule 10b-5 unless the defendant had an affirmative duty to disclose that

information.” Oran v. Stafford, 226 F.3d 275, 285 (3d Cir. 2000); see also In re Gen. Motors

Class E Stock Buyout Secs. Litig., 694 F. Supp. 1119, 1129 (D. Del. 1988) (“Absent a specific

statutory or regulatory duty, insider trading, a fiduciary duty or rumors attributable to the company,

a corporation and its officers have no affirmative duty of disclosure.”). Courts have explained that

“[s]ilence, absent a duty to disclose, is not misleading under Rule 10b-5.” Oran, 226 F.3d at 285

(quoting Basic Inc. v. Levinson, 485 U.S. 224, 239 n.17 (1988)).

       Here, the allegation that Roney “made false statements of material fact in connection with

the purchase or sale of a security,” (Compl. ¶ 56), is wholly speculative and insufficiently pled.

Aside from claiming that Defendants approached two members of the Investor Group about

financing BlackStratus and that Defendants negotiated agreements to that effect with the Investor

Group’s agents, (id. ¶¶ 15, 17), the Complaint does not state with any particularity what

representations Roney made, false or otherwise. See In re Rockefeller Ctr. Props., Inc. Secs. Litig.,

311 F.3d 198, 217 (3d Cir. 2002) (explaining that allegations of securities fraud must be supported

with “the essential factual background that would accompany ‘the first paragraph of any

newspaper story’—that is, the ‘who, what, when, where and how’ of the events at issue” (quoting

In re Burlington, 114 F.3d at 1422)). It is unclear from the Complaint what Roney said, when he

said it, or to whom.



                                                   6
         Even construing Count Four to include allegations that Roney omitted material facts to the

Investor Group, the Complaint lacks sufficient detail to suggest that he had a duty to disclose

BlackStratus’ agreements with Connecticut or Hubbard. Though Roney allegedly served as an

advisor to BlackStratus, was involved in strategic planning, and “participated in drafting . . .

proforma financial statements[,]” (Compl. ¶ 13), he was neither an officer of BlackStratus nor was

he a party to any of the Loan Documents, (see id. ¶¶ 7, 20, 24, 26). Because the Complaint does

not meet the heightened pleading standards set forth under the Rule 9(b) and the PSLRA, Count

Four is dismissed as to Roney.

              B. Common Law Fraud (Count Five)

         Under New Jersey law, to state a claim for fraud, “a plaintiff must allege (1) a material

misrepresentation of fact; (2) knowledge or belief by the defendant of its falsity; (3) intention that

the other person rely on it; (4) reasonable reliance thereon by the other person; and (5) resulting

damage.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) (citing Gennari v. Weichert

Co. Realtors, 691 A.2d 350, 367-68 (N.J. 1997)); see also Air Prods. & Chems., Inc. v. Wiesemann,

237 F. Supp. 3d 192, 214-15 (D. Del. 2017) (citing DCV Holdings, Inc. v. ConAgra, Inc., 889 A.2d

954, 958 (Del. 2005)). “[C]ourts will not imply a duty to disclose, unless such disclosure is

necessary to make a previous statement true or the parties share a ‘special relationship.’”6

Mercedez-Benz Emissions Litig., No. 16-881, 2019 WL 413541, at *20-23 (D.N.J. Feb. 1, 2019)

(quoting Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1185 (3d Cir. 1993)).




6
  Generally, “special relationships” do not arise between parties to a “business transaction unless [1] a fiduciary
relationship exists between them, [2] . . . the transaction itself is fiduciary in nature, or [3] . . . one party ‘expressly
reposes a trust and confidence in the other.’” City of Millville v. Rock, 683 F. Supp. 2d 319, 330 (D.N.J. 2010) (quoting
N.J Econ. Dev. Auth. v. Pavonia Rest., Inc., 725 A.2d 1133, 1139 (N.J. Super. Ct. App. Div. 1998)).



                                                             7
       As discussed above, Roney’s alleged misrepresentations have not been pled with

particularity, and there is nothing to suggest that Roney, as an advisor, equity investor, and creditor

to BlackStratus, (Compl. ¶¶ 7, 21), had a special relationship with other investors and creditors

that would require him to disclose the liens against the company’s assets. See, e.g., Coba v. Ford

Motor Co., No. 12-1622, 2016 WL 5743631, at *12-13 (D.N.J. Sept. 30, 2016) (holding that the

plaintiff’s common law fraud claim failed because the defendant did not owe a duty to disclose).

Additionally, the Complaint does not allege that Roney had a duty to inform the Investor Group

of other liens in order “to make a previous statement true.” Mercedez-Benz Emissions Litig., 2019

WL 413541, at *22 (citations omitted). Thus, Count Five will be dismissed as against Roney.

           C. Negligent Misrepresentation (Count Six)

       To successfully assert a claim of negligent misrepresentation, a plaintiff must allege that

the defendant “negligently made an incorrect statement of a past or existing fact, that the plaintiff

justifiably relied on it and that [its] reliance caused a loss or injury.” Masone v. Levine, 887 A.2d

1191, 1195 (N.J. Super. Ct. App. Div. 2005) (citations omitted); see also Air Prods. & Chems.,

Inc., 237 F. Supp. 3d at 216 (explaining that under Delaware law, negligent misrepresentation

consists of “largely the same elements as . . . [a] claim for fraud, except [the plaintiff] need not

establish scienter; negligence would suffice”). As discussed above, Plaintiff has not pled Roney’s

alleged misrepresentations with sufficient particularity. See In re Suprema Specialties, Inc. Sec.

Litig., 438 F.3d 256, 272 (3d Cir. 2006) (explaining that Rule 9(b)’s heightened pleading

requirements apply when the claim for negligent misrepresentation “sounds in fraud”). Therefore,

Count Six is also dismissed as against Roney.




                                                  8
   IV.      CONCLUSION

         For the reasons set forth above, the Motion to Dismiss is GRANTED, and the Complaint

is DISMISSED as against Defendant Roney. An appropriate Order follows.

                                                  s/ Susan D. Wigenton_______
                                                  SUSAN D. WIGENTON
                                                  UNITED STATES DISTRICT JUDGE

Orig:          Clerk
cc:            Leda Dunn Wettre, U.S.M.J.
               Parties




                                              9
